Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

	Status of Claims:
	Claims 5-11 and 16 have been canceled by applicant. 
	Claims 1-5 and 12-15 are pending in this application.

A) Groups:
Restriction to one of the following inventions is required under 35 U.S.C. 121:

I. Claims 1-4, are drawn to a method of producing a cardiac cell culture material comprising a fibroblast expressing VCAM-1 protein, the method comprising: preparing fibroblasts, sorting fibroblasts expressing VCAM-1 protein from the fibroblasts, and collecting the sorted fibroblasts expressing VCAM-1 protein, classified in CPC 61K35/33, for example.  

II. Claim 5 and 12-14, are drawn to method of producing a composition comprising fibroblasts expressing VCAM-1 protein, the method comprising: preparing fibroblasts, sorting fibroblasts expressing VCAM-1 protein from the fibroblasts, collecting the sorted fibroblasts expressing VCAM-1 protein, and preparing a composition by mixing the collected fibroblasts expressing VCAM-1 protein and components for maintenance or preservation of fibroblasts expressing VCAM-1 protein, classified in CPC A61K35/33, for example. 

III. Claim 15, is drawn to a method of enhancing growth of a cardiac cell, enhancing migration of a cardiac cell, and/or constructing a cardiac tissue, the method comprising contacting the cardiac cell or the cardiac tissue with fibroblasts expressing VCAM-1, a VCAM-1 protein or a gene encoding VCAM-1 protein in a culture to culture the cardiac cell, classified in CPC A61K35/33, for example. 


Inventions I and II are directed to related but distinct processes. The related inventions are distinct if: (1) the inventions as claimed are either not capable of use together or can have a materially different design, mode of operation, function, or effect; (2) the inventions do not overlap in scope, i.e., are mutually exclusive; and (3) the inventions as claimed are not obvious variants.  See MPEP § 806.05(j). In the instant case, inventions of groups I and II as claimed have a materially different design, function, and effect (different process steps), the inventions are mutually exclusive, and they are not obvious variants.

Inventions I and III are directed to distinct processes. The related inventions are distinct if: (1) the inventions as claimed are either not capable of use together or can have a materially different design, mode of operation, function, or effect; (2) the inventions do not overlap in scope, i.e., are mutually exclusive; and (3) the inventions as claimed are not obvious variants.  See MPEP § 806.05(j). In the instant case, inventions of groups I and III as claimed have a materially different design, function, and effect (different process steps), the inventions are mutually exclusive, and they are not obvious variants.

Inventions II and III are directed to distinct processes. The related inventions are distinct if: (1) the inventions as claimed are either not capable of use together or can have a materially different design, mode of operation, function, or effect; (2) the inventions do not overlap in scope, i.e., are mutually exclusive; and (3) the inventions as claimed are not obvious variants.  See MPEP § 806.05(j). In the instant case, inventions of groups II and III as claimed have a materially different function and effect (different process steps), the inventions are mutually exclusive, and they are not obvious variants.

Restriction for examination purposes as indicated is proper because all the inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search and/or examination burden if restriction were not required because one or more of the following reasons apply:
.

Applicant is advised that the reply to this requirement to be complete must include (i) an election of a invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 

The election of an invention may be made with or without traverse. To reserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable upon the elected invention.
Should applicant traverse on the ground that the inventions are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other invention.
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).

B) Election of Species:
This application contains claims directed to the following patentably distinct species:

Each agent, i.e., “fibroblasts expressing VCAM-1” or “a VCAM-1 protein” or “a gene encoding VCAM-1 protein“, as recited in claim 15 represents a distinct species.


In this case, fibroblasts expressing VCAM-1, a VCAM-1 protein, and a gene encoding VCAM-1 protein are structurally and functionally different, they have mutually exclusive characteristics, and they are not obvious variants.
Applicant is required under 35 U.S.C. 121 to elect a single disclosed species, or a single grouping of patentably indistinct species, for prosecution on the merits to which the claims shall be restricted if no generic claim is finally held to be allowable. Currently, at least claim 15 is generic.
There is a search and/or examination burden for the patentably distinct species as set forth above because at least the following reason(s) apply:  
In this case, the claimed species require a different field of search (e.g., searching different classes/subclasses or electronic resources, or employing different search strategies or search queries), and they are likely to raise different non-prior art issues, for example, under 35 U.S.C.112.

Applicant is advised that the reply to this requirement to be complete must include (i) an election of a species to be examined 

*If applicant elects Group III then;
One species of agent as recited in claim 15, for example, fibroblasts expressing VCAM-1. 


and (ii) identification of the claims encompassing the elected species or grouping of patentably indistinct species, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered nonresponsive unless accompanied by an election.
The election may be made with or without traverse. To preserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the election of species requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable on the elected species or grouping of patentably indistinct species.
Should applicant traverse on the ground that the species, or groupings of patentably indistinct species from which election is required, are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing them to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the species unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other species.
Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which depend from or otherwise require all the limitations of an allowable generic claim as provided by 37 CFR 1.141.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KADE ARIANI whose telephone number is (571)272-6083. The examiner can normally be reached IFP, Monday - Friday, 8:00 AM -4:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/KADE ARIANI/Primary Examiner, Art Unit 1651